Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Ex parte Gregory Dewayne Newson                        Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2020-C-
No. 06-22-00123-CR                                     099). Opinion delivered by Chief Justice
                                                       Morriss, Justice Stevens and Justice van
                                                       Cleef participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s order denying appellant’s Article 17.151
habeas application and remand this cause to the trial court to set a bond in an amount Newson
can afford to pay. The mandate in this case shall issue immediately.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED DECEMBER 8, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk